OPINION ON REHEARING.
The opinion of the court was delivered by
Porter, J.:
A petition for a rehearing was allowed in this case. Upon reargument and a further consideration of the record it has been thought proper to modify some of the expressions in the former opinion, and to consider some matters omitted therefrom, although the result will remain the same, as the judgment must be reversed and another trial granted.
All that was said in the former opinion in considering the terms “total disability” and “immediately,” and the construction to be placed thereon, with the criticism upon the trial court's instruction in reference *307to the term “immediately,” must stand. In support of the construction given these terms see the following additional authorities: Wall v. Casualty Co., 111 Mo. App. 504, 86 S. W. 491; United States Casualty Co. v. Hanson, 79 Pac. (Colo. App.) 176.
Our attention has been called upon reargument to the failure in the former opinion to apply the rule of construction announced therein to these terms in the policy and the facts in evidence in this case; and, upon further consideration, we are of the opinion that this court is not warranted in saying that “the evidence did not satisfy these conditions of the agreement.” Especially is this true if allowance is to be made for the interval in which nature may be said to halt, in some cases, before inflicting the penalty for her violated laws. It is possible also that too much importance was attached to the fact that during the interval between July 23 and August 4 Mr. Barnes, except for a day or two when he was complaining of being “under the weather,” went to the office and to some extent attended to his duties. There is some ground for a reasonable inference from the evidence that in the condition the business of the new company was during this time there was not much done by any one, and the duties performed by him were not such as demanded the effort his usual occupation required. Allowing to plaintiff every reasonable inference that the jury may have drawn from the facts proved with reference to his physical condition during the period from July 23 to August 4, we cannot say, without weighing the evidence, that the finding of the jury in answer to special question No. 6 was not sustained by the evidence.
The case, however, must be reversed for other reasons. It appears that plaintiff introduced in evidence the proofs of loss, including a preliminary statement of his claim and a notice of injury, both signed by bim, which contained self-serving statements in reference to the injuries claimed and his sickness. The proofs of loss were accompanied also by statements of a physi*308cian. These were admissible fpr the purpose of proving that the conditions of the policy with reference to notice and proofs of loss had been complied with, but were not admissible for any other purpose, and it was error to refuse an instruction asked by defendant limiting the scope and purpose of this testimony. No objection was made by defendant at the time the papers were offered. In fact, some of them were introduced by defendant in rebuttal, without any attempt to limit their purpose as evidence at the time the offer was made. But, however offered, the authorities substantially agree that it is error for the court to refuse an instruction limiting the effect and purpose of such testimony. (Travelers Ins. Co. v. Sheppard, 85 Ga. 751, 762, 12 S. E. 18; Cook v. Insurance Co., 84 Mich. 12, 47 N. W. 568.) In Crenshaw v. Life Ins. Co., 63 Mo. App. 678, 682, it is held to be the duty of defendant in such a case to ask an instruction limiting the effect of the evidence, and error for the court to refuse it. In Forster v. Fidelity & Casualty Co. of New York, 99 Wis. 447, 453, 75 N. W. 69, 40 L. R. A. 833, it was said:
“Both the letters and the affidavits contained many statements of facts and opinions bearing on the cause of death which were well calculated to be regarded by the jury as substantive proof upon the question, and it was error to receive it and allow it to be used for this purpose.”
The preparation of the notice and proofs of loss rests with the assured. They are often accompanied by ex parte statements and affidavits of eye-witnesses, physicians, and others. To allow such evidence to be admitted without restriction would enable the assured to load the proofs of loss and notice with self-serving statements without limit, and, under the guise of their competency for one purpose, use them as evidence of his case generally. (See Fidelity Mutual Life Association v. Ficklin et al., 74 Md. 172, 21 Atl. 680, 23 Atl. 197; Commonwealth Insurance Co. v. Sennett et al., *30941 Pa. St. 161; Lycoming Insurance Co. v. Schreffler, 42 Pa. St. 188, 82 Am. Dec. 501; Peoples Accident Ass’n v. Smith, 126 Pa. St. 317, 17 Atl. 605, 12 Am. St. Rep. 870; Hiles and another v. Hanover Fire Ins. Co., 65 Wis. 585, 27 N. W. 348, 56 Am. Rep. 637; 1 Cyc. 296.)
The trial began April 12, 1904. Immediately before the jury were impaneled a motion to suppress certain depositions taken by defendant was allowed. The grounds of the motion were that the envelope enclosing the depositions, when received by the clerk from the mail-carrier, was found tó be torn open, disclosing the contents. The depositions were received and filed April 2. On the same day the motion to suppress was filed, but, except such notice as the dockets of the court imparted, counsel for defendant had no actual knowledge of the filing of the motion or that there was any defect in the depositions until the case was called for trial. Error is urged in allowing this motion, as well as in refusing the application for a continuance, presented immediately after, and which substantially complied with section 317 of the civil code (Gen. Stat. 1901, § 4765). The grounds of the motion to suppress were somewhat technical, especially as it appears from the affidavit of J. M. Orr, an experienced stenographer who took the depositions, that he sealed, addressed and mailed them and that at the time of the hearing they were in exactly the same condition as when they left his hands. (Bank v. Atkinson, 62 Kan. 775, 781, 64 Pac. 617.) The record does not show that his affidavit was called to the attention of the court until after the motion to suppress had been granted, and we cannot say that there was error in suppressing the depositions. But defendant was, without question, entitled to a continuance. The evidence, or some of .it, was very material to the defense, and no fault or neglect of defendant was responsible for the condition in which the depositions arrived at the clerk’s office. Even actual notice of the motion from the time it was *310filed would not have justified the retaking of the depositions in advance of the court’s ruling thereon. In the furtherance of justice between the parties a continuance should have been granted. (The State v. Brown, 55 Kan. 766, 770, 42 Pac. 363.)
Some of the hypothetical questions asked of the expert physicians by the plaintiff were objectionable, for the reason that they assumed material facts which the evidence did not warrant, but it is unnecessary here to recite the questions at length.
Defendant asked the court to submit to the jury, among others, the following special questions:
“(1) Did plaintiff swallow a pin? (Submitted to the jury.)
“(2) If your answer to the last question be ‘yes,’ state on what date plaintiff swallowed the pin. (Refused, and excepted to.)”
It was material for plaintiff to show, either by positive testimony or by circumstances, when the injury occurred in order to ascertain whether loss of time followed immediately after the injury and was continuous therefrom, as well as to fix a time when, under the conditions of the policy, notice should have been given. If it be said that the court refused this question for the reason that there was no evidence from which the jury could have answered it intelligently, then there was a failure of evidence upon a very material matter. It might not have been possible for the jury to have given the exact date, but they could have been answered in accordance with the evidence. Another question asked the jury to state when plaintiff first learned that he had swallowed a pin. These should have been submitted. The others, calling for findings as to who was present when he swallowed it,'and the circumstances, were not proper.
The former judgment of reversal will stand, and the cause is remanded for further proceedings.
All the Justices concurring.